NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1390-17T4

DANA CLARK STEVENSON,

          Petitioner,

v.

DEPARTMENT OF LAW AND
PUBLIC SAFETY,

     Respondent-Respondent.
____________________________

                    Argued September 18, 2019 – Decided October 1, 2019

                    Before Judges Fuentes and Haas.

                    On appeal from the New Jersey Department of Law and
                    Public Safety.

                    Michael M. Mulligan, Salem County Counsel, argued
                    the cause for appellant County of Salem.

                    Robert J. McGuire, Deputy Attorney General, argued
                    the cause for respondent (Gurbir S. Grewal, Attorney
                    General, attorney; Melissa H. Raksa, Assistant
                    Attorney General, of counsel; Robert J. McGuire, on
                    the brief).

PER CURIAM
      Appellant County of Salem (the County) appeals from the Attorney

General's final decision denying the County's request for defense and

indemnification in connection with a class action lawsuit filed against it by a

group of inmates. We affirm.

      The underlying facts of this matter are not in dispute. On May 17, 2017,

four inmates housed by the County in the Salem County Jail filed a complaint

against the County in the Law Division. The inmates alleged that the County

violated their federal and state civil rights by adopting policies and practices

requiring that they and other similarly-situated inmates be "classified as suicidal

for no apparent reason, made to wear garments which exposed [their] private

parts, and . . . routinely strip searched" several times a day. The inmates sought

an award of compensatory damages, and a judgment declaring the County's

"policies, practices and customs to be unconstitutional and/or violations of their

rights."

      Significantly, the complaint did not name the County Sheriff or any

individual county employees as defendants. On June 19, 2017, the County filed

an answer to the complaint.

      Two months later, the County sent a letter to the Attorney General and the

Commissioner of the State Department of Corrections demanding that the


                                                                           A-1390-17T4
                                        2
Attorney General defend and provide indemnification to the County in the

lawsuit. In support of this demand, the County relied upon the Tort Claim Act,

N.J.S.A. 59:1-1 to -12.3 (the Act), but failed to cite a specific section of the Act

that supported its request. The County also referred to the Supreme Court's

seminal decision in Wright v. State, 169 N.J. 422 (2001) in support of its claim

that it was entitled to defense and indemnification.

      On September 21, 2017, the Attorney General rendered a written decision

denying the County's demand. The Attorney General explained that in Wright,

the Court held that a county prosecutorial employee, sued for actions taken while

acting in his or her law enforcement or investigatory capacity, could be

considered a "State employee" under the Act and entitled to defense and

indemnification provided by the State. In this case, however, the Attorney

General determined that Wright did not apply because the County's development

and implementation of a strip search policy at the county-operated correctional

facility was an administrative function, rather than a law enforcement action.

This appeal followed.

      On appeal, the County raises the following contentions:

            POINT ONE:        The County Sheriff and his
            uniformed corrections staff prove to be local agents of
            the State for law enforcement purposes respecting the
            management of a county adult correctional facility.

                                                                            A-1390-17T4
                                         3
            POINT TWO:        A county sheriff's operation of a
            county jail is subject to a compulsory and pervasive
            State government regulatory framework administered
            by the Attorney General and the Department of
            Corrections.

            POINT THREE: The vicarious liability rule of the
            New Jersey Tort Claims Act [the Act] authorizes
            imposition of liability on the State for unintentional
            wrongs by its local law enforcement "agents[,"]
            including county jail corrections staff.

            POINT FOUR: Where the [Act] permits vicarious
            liability to be imposed upon the State of New Jersey for
            a sheriff's law enforcement officer's unintentional
            wrongs, the State owes trial court defense and
            indemnity obligations to the sheriff and the county.

      We have reviewed the County's contentions in light of the record and

applicable law, and conclude they are without sufficient merit to warrant

extended discussion in a written opinion. R. 2:11-3(e)(1)(E). We add the

following brief comments.

      The County based its demand for defense and indemnification on two

grounds: the Act and the Court's decision in Wright. However, neither provides

support for the County's contentions.

      N.J.S.A. 59:10A-1 provides that "the Attorney General shall, upon a

request of an employee or former employee of the State, provide for the defense

of any action brought against such State employee or former State employee on


                                                                       A-1390-17T4
                                        4
account of an act or omission in the scope of his [or her] employment."

(emphasis added). "If . . . the Attorney General provides for the defense of an

employee or former employee, the State shall [also] provide indemnification for

the State employee." N.J.S.A. 59:10-1. (emphasis added).

      Here, only the County was named as a defendant in the inmates'

complaint. Neither the County Sheriff nor any of his individual employees were

parties to the Law Division action. Because the Act plainly states that only an

employee may seek defense and indemnification, the County was not entitled to

do so under the Act, N.J.S.A. 59:10A-1; N.J.S.A. 59:10-1, and the County was

unable to offer any alternate statutory support for its claim.

      Under these circumstances, the Court's decision in Wright is simply

inapplicable. In that case, the Court had to decide whether employees of a

county prosecutor's office should be treated as "State employees" eligible for

defense and indemnification in a case where they were sued as individuals for

alleged improper actions taken during their law enforcement activities. Wright,
169 N.J. at 429-31. The Court concluded that these county prosecutors held a

"hybrid status" due to their "unique role" in performing a "function that has

traditionally been the responsibility of the State and for which the Attorney

General is ultimately answerable." Id. at 455-56.


                                                                       A-1390-17T4
                                         5
      In the present case, however, no county employees were parties to the

underlying class action lawsuit, and no employees sought defense and

indemnification from the State.      Therefore, and contrary to the County's

assertions, there is no need to perform a Wright analysis in this matter.

      Nevertheless, and for purposes of completeness, we note that the County

Sheriff "and his [or her] office are part of county government." In re Burlington

County Bd. of Chosen Freeholders, 99 N.J. 90, 97 (1985). Unlike the situation

in Wright, where the county prosecutors shared responsibility with the State for

the enforcement of the State's criminal law, the County Sheriff alone is charged

with "the care, custody and control of the county jail or jails and all persons

therein, and shall be responsible for the conduct of any keeper appointed by

him" to oversee the operation of those institutions. N.J.S.A. 30:8-17. These

"administrative functions[,]" including the development and implementation of

the challenged search procedures, "are the exclusive responsibility of the

County" and, therefore, do not fall under the rule of Wright. Lavezzi v. State,

219 N.J. 163, 167 (2014); see also Kaminskas v. Office of the Attorney General,

236 N.J. 415, (2019) (reaffirming Wright, and holding that the Attorney General

was not required to defend and indemnify county police officers).

      Affirmed.


                                                                            A-1390-17T4
                                        6